DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 7, 2020 has been entered.

Status
This instant application No. 15/984898 has claims 1-2 and 4-20 pending.  
Claim 3 has been cancelled.

Claim Objections
An objection has been made to claim 1 for the following reason: minor informality.
Claim 1 – grammatical error
“	… wherein the set of running modes includes: 
…”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 10, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is a lack of disclosure for this limitation of the claim amendment: 
“convert at least one of the task parameters to a serverless parameter for the serverless mode or the hybrid mode” 
	 Examiner broadly interprets that a task parameter is converted into “serverless” parameters.
	However, Applicant specification does not disclose a step to convert a task parameter to a serverless parameter. 
Applicant specification discloses that: 
“cloud computing data processing systems and methods disclosed herein can encode, format, translate, convert, or otherwise transform input or information related to a task to a 
“assigning tasks indicated for serverless or hybrid handling to multiple disparate services among shared solutions 188, and/or assigning tasks indicated for dedicated or hybrid handling to multiple disparate dedicated solutions 182” – Paragraph [0056]. 
“field values can be converted or encoded to match a target service requirement. For example, common parameters can be converted to dedicated parameters for a particular dedicated solution or shared parameters for a particular shared solution. In embodiments, such encoding or converting can be performed during or after task request generation” – Paragraph [0082].
As seen above, the specification discloses: 
“task parameters” – Paragraph [0026]
“common parameters” – Paragraph [0082]
“dedicated parameters” – Paragraph [0082]
But there is no disclosure of “a serverless parameter” for the claimed feature, as worded below: 
“convert at least one of the task parameters to a serverless parameter for the serverless mode or the hybrid mode” 
Therefore, this feature is inconsistent with the specification. 
Examiner suggests that Applicant replace the word “serverless” with “shared”.
Regarding claims 10 and 18, there is a lack of disclosure for this limitation of the claim amendment: 
“converting at least one of the task parameters to: 
… 	a serverless  serverless ”
	The grounds of rejection for the claims 10 and 18 is the same as that of claim 1.
Therefore, this feature is inconsistent with the specification. 
Examiner suggests that Applicant replace the word “serverless” with “shared”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub. No. US2019/0303018 filed on April 2, 2018; hereinafter Huang) in view of Johnston et al. (Pub. No. US2016/0094483 published on March 31, 2016; hereinafter Johnston) in view of Lawson et al. (Pub. No. US2015/0341469 published on November 26, 2015; hereinafter Lawson).
Regarding claim 1, Huang disclose the following: 
(Currently Amended) A cloud service management system, comprising: 
a graphical user interface configured to receive input from a user; and 
(Huang discloses a graphical user interface configured to receive input from a user [0022], e.g. “Interface 102 can include command line and/or a graphical user interface to facilitate user interactions, such as inputting and specifying task definitions. Interface 102 is an abstraction layer that can allow a developer or user to use different serverless computing resources and/or environments, for example, that are deployed in one or public and/or private cloud(s)” [0022])
an engine (see cited “Task scheduler” of Huang [0023]) configured to: 
allocate [[a]] tasks among two or more disparate cloud services according to a running mode among a set of running modes, wherein each of the tasks has a respective default running mode, wherein the two or more disparate cloud services include a dedicated solution and a shared solution, 
(Huang teaches allocating/assigning tasks among workers [0023-0025] within two or more disparate cloud services according to a running mode among a set of running modes [0024-0025], e.g. “workers 110_1, 110_2, . . . 110_N can be implemented in different environments” [0024] and “select one of the available workers 110_1, 110_2, . . . 110_N from any suitable serverless computing environment (private cloud, public cloud, local Docker, etc.)” [0025], wherein each of the tasks [0025] has a respective default running mode known as a serverless computing or “SLC” mode [0012, 0023], e.g. “tasks (SLC tasks) or sets of SLC tasks (e.g., SLC jobs or applications) to be executed by serverless computing system” [0023], wherein the two or more disparate cloud services include a dedicated/private solution and a shared/public solution, e.g. “one or more public clouds, one or private clouds” [0024])
wherein the set running modes (see Huang [0023-0026]) includes: 
a dedicated mode configured to direct at least a dedicated subset of the tasks to the dedicated solution based on one of the default running mode or the input, 
(Huang discloses a dedicated mode [0024] configured to direct at least a dedicated subset of the tasks [0023, 0025] to the dedicated solution, which is either a “DCF” solution or a private solution “implemented in different environments, including but not limited to, AWS Lambda, IBM OpenWisk, Google Cloud Functions, Windows Azure Functions, OpenStack, local Docker environment (e.g., private cloud with support for implementing Containers), local environment (e.g., private cloud) with support for virtual machines, local environment (e.g., private cloud) with support for microservices” [0024] based on one of the default running mode [0023] or the input [0022])
a serverless mode configured to direct at least a serverless subset of the tasks to the shared solution based on one of the default running mode or the input, and
(Huang discloses a serverless “SLC” mode [0013] configured to direct at least a serverless subset of the tasks [0023] to the shared/public solution [0025] – tasks are directed to a server by performing a step to assign the task to workers [0023] and then performing a step to “select one of the available workers 110_1, 110_2, . . . 110_N from any suitable serverless computing environment (private cloud, public cloud, local Docker, etc.)” [0025], based on one of the default running mode [0023] or the input [0022]) 
a hybrid mode configured to direct at least a hybrid subset of the tasks to a combination of the dedicated solution and the shared solution based on one of the default running mode or the input; 
(Huang discloses a hybrid mode [0024] configured to direct at least a hybrid subset of the tasks, e.g. “the hybrid SLC/DCF pipeline can improve SLC job performance by leveraging DCF for selected (computationally expensive) SLC tasks” [0033], to a combination of the dedicated solution and the shared solution, e.g. “one or more hybrid clouds (having both public and private clouds)” [0024], based on one of the default running mode [0023-0024] or the input [0022])
access task parameters associated with the tasks during allocation; 
(Huang teaches accessing task parameters, e.g. “task attributes of the submitted SLC job…metrics computed when SLC job execution is simulated” [0020], associated with the tasks during allocation, e.g. scheduling and assignment [0023])
convert at least one of the task parameters to a dedicated parameter for the dedicated mode or the hybrid mode; 
Huang teaches converting at least one of the task parameters [0029] to a dedicated “DCF” parameter, e.g. “certain functions/behaviors can be automatically converted and optimized for DCF” [0029],  for the hybrid mode, e.g. “performing automatic DCF conversions for high latency/throughput SLC tasks, hybridized SLC/DCF computing pipelines can be used to optimize performance and reliability of applications” [0026])
However, Huang does not disclose the following:
Application No.: 15/984,898 Office Action Dated: August 6, 2020based on a determination that a) the dedicated subset of the tasks or b) one or more of the hybrid subset of the tasks are to be run in a dedicated mode, direct an agent associated with a virtual machine of the dedicated solution to execute the dedicated subset of the tasks based at least in part on the dedicated parameter
Nonetheless, this feature would have been made obvious, as evidenced by Johnston.
(Johnston teaches, based on a determination that a) the dedicated subset of the tasks/commands are to be run [0077] in a dedicated/private mode [0042, 0077], e.g. see Private Cloud 130-a running in a dedicated mode [0042; Figure 1, Element 130-a], or b) one or more of the hybrid subset of the tasks [0136], directing an agent associated with a virtual machine of the dedicated solution to execute the dedicated subset of the tasks [0077, 0135-0136], e.g. “the ECO agents in the different host servers (such as Game Services server, Web Service VM server, "Nice Job" VM server, etc.)” [0077], based at least in part on the dedicated parameter [0135-0136], e.g. “a hybrid hosting solution with resources being leveraged from more than one cloud service” [0136])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Huang with the teachings of Johnston. 
Johnston to execute the tasks of Huang, while using the task parameters of Johnston.
There are two motivations for applying these teachings: 
	1 – “The descriptor record retrieved is specific for the cloud service and provides detailed specification of the environmental resources and/or services that are required for successful execution of the application in the cloud service environment” [0136 – Johnston]. 
	2 – “The status is used to determine if the required resources and services for the application have been provisioned for successful execution of the application in the cloud service. It should be noted that the environment configuration defined in the descriptor record may result in a hybrid hosting solution with resources being leveraged from more than one cloud service. The deployment mechanism allows the application to control its own environment configuration, including hybrid hosting solutions, and define its own set of workflows, making this a truly multi-cloud hosting management solution” [0137 – Johnston].

However, Huang in view of Johnston does not disclose the following:
(1)	convert at least one of the task parameters to a serverless the serverless mode or the hybrid mode;2 DOCKET NO.: 46850.25410 PATENT 
(2)	based on a determination that a) the serverless subset of the tasks or b) one or more of the hybrid subset of the tasks are to be run in a serverless mode, provide the serverless 
Nonetheless, this feature would have been made obvious, as evidenced by Lawson.
(1) (Lawson teaches converting at least one of the task parameters to a serverless parameter, with an identifiable tag [0086, 0093, 0095, 0097], e.g. “a historian tag or identifier that indicates the data item's origin or context within the organizational hierarchy (e.g., SoCal:DieCastArea:#1HeadlineMachine:DowntimeTracking:DowntimeMinutes). Data model 1004 can represent industrial controllers, devices, machines, or processes as data structures (e.g., type instances)” [0086], for the serverless mode [0089-0093], e.g. “client device 1010 can then send this configuration data to the cloud platform 1002 to facilitate deployment of the cloud-based data historian system 1020…local historians 1018 can interact with cloud platform 1002 over individual cloud gateways integrated with the respective local historians” [0089]) 
(2) (Lawson teaches based on a determination that a) the serverless subset of the tasks are to be run in a serverless mode [0093], providing the serverless parameter [0086, 0093] to a gateway [0089] associated with the shared solution [0089, 0092-0093] according to the serverless mode which includes “a cloud provider as a platform-as-a-service (PaaS)” [0044]. The serverless parameter is cited below: 
“Based on the values of configuration data fields 1316, the industrial device or cloud gateway 1314 can determine which subset of available data is to be provided to cloud platform 1302, an identification of the cloud platform to which the data is to be sent, a frequency of upload, and other such parameters” [0093])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Huang in view of Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the steps of Lawson in accordance with the task request of Huang in view of Johnston. 
The motivation would have been as follows: “provide their stored data to cloud platform 1002 over a shared cloud gateway that aggregates the selected data from the local historians and migrates the data to cloud storage under control of data collection component 1008” [0089 - Lawson
Regarding claim 2, Huang in view of Johnston in view of Lawson disclose the following: 
The cloud service management system of claim 1, further comprising a task repository configured to store the task parameters.
(Huang discloses a task repository [0023] configured to store the task parameters [0023-0024, 0031], e.g. “Task queue 104 can include one or more data structures that store tasks (SLC tasks) or sets of SLC tasks (e.g., SLC jobs or applications)” [0023])
Regarding claims 5, 13, and 20, Huang in view of Johnston in view of Lawson disclose the following: 
wherein the engine is further configured to determine performance associated with the tasks based on the dedicated mode, the serverless mode, and the hybrid mode, wherein the running mode is selected based on the performance.  
(Huang teaches that the engine is further configured to determine performance associated with the tasks, e.g. “to determine various statistics (performance metrics) associated with respective task execution” [0042], based on the dedicated/private mode [0024-0025], the serverless mode [0025, 0041], and the hybrid mode [0026], wherein the running mode is selected based on the performance [0042-0044], e.g. “SLC tasks having higher throughput and/or latency metrics may be good candidates for DCF conversion” [0042])
Regarding claims 6 and 14, Huang in view of Johnston in view of Lawson disclose the following: 
wherein the engine is further configured to start or stop the virtual machine based on selection of the dedicated mode or the hybrid mode.  
(Lawson teaches that the engine is further configured to start or stop the virtual machine, e.g. “to create, start, stop, … virtual machines running on the cloud resources” [0071], based on selection of the dedicated/private mode [0039])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Huang in view of Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Lawson based on a selection of the dedicated mode of Huang in view of Johnston.
The motivation would have been as follows: “Virtual machine control panel 1414 can include intuitive interface controls that allow a user to create, start, stop, or delete virtual machines on cloud platform 1402 directly from the control panel” [0101 – Lawson].
Regarding claims 8 and 16, Huang in view of Johnston in view of Lawson disclose the following: 
wherein the engine is further configured to allocate at least one of the tasks to the dedicated solution based on a requirement of the at least one of the tasks exceeding a constraint of the shared solution. 
(Huang teaches that the engine is further configured to allocate/assign at least one of the tasks [0023] to the dedicated “DCF” solution [0024] based on a requirement of the at least one of the tasks exceeding a constraint of the shared solution, e.g. “predetermined thresholds can be used to drive SLC to DCF conversion decisions, wherein each metric can be compared to a corresponding predetermined threshold, and if it exceeds the threshold, DCF transformation can commence. Either the latency metric or the threshold metric can be used to determine if DCF transformations should proceed. By way of further example, a measured latency metric for a given SLC task can be compared to a predetermined latency threshold, if it exceeds the threshold, then DCF transformation is performed for that SLC task” [0043])
Regarding claims 9 and 17, Huang in view of Johnston in view of Lawson disclose the following: 
wherein at least one of the serverless mode and the hybrid mode are configured to allocate the tasks to the shared solution and a second shared solution.  
Huang teaches that at least one of the serverless mode [0023] and the hybrid mode [0024] are configured to allocate/assigning the tasks [0023] to the shared “SLC” solution [0026] and a second shared solution [0024-0025])
Regarding claims 10 and 18, Huang disclose the following: 
(Currently Amended) A method, comprising: 
accessing a plurality of task parameters associated with a task;4 DOCKET NO.: 46850.25410 PATENT 
(Huang teaches accessing a plurality of task parameters, e.g. “task attributes of the submitted SLC job…metrics computed when SLC job execution is simulated” [0020], associated with a plurality of tasks, e.g. scheduling and assignment [0023])
Application No.: 15/984,898 Office Action Dated: August 6, 2020determining a running mode for the task based on the task parameters, a default running mode for the task, and a user input received using a graphical user interface, 
(Huang teaches determining a running mode for the tasks [0024-0025], e.g. “workers 110_1, 110_2, . . . 110_N can be implemented in different environments” [0024] and “select one of the available workers 110_1, 110_2, . . . 110_N from any suitable serverless computing environment (private cloud, public cloud, local Docker, etc.)” [0025], based on the task parameters, e.g. “task attributes of the submitted SLC job…metrics computed when SLC job execution is simulated” [0020], a default running mode known as a serverless computing or “SLC” mode [0012, 0023], e.g. “tasks (SLC tasks) or sets of SLC tasks (e.g., SLC jobs or applications) to be executed by serverless computing system” [0023], and a user input received using a graphical user interface [0022], e.g. “Interface 102 can include command line and/or a graphical user interface to facilitate user interactions, such as inputting and specifying task definitions. Interface 102 is an abstraction layer that can allow a developer or user to use different serverless computing resources and/or environments, for example, that are deployed in one or public and/or private cloud(s)” [0022])
wherein the running mode (see Huang [0023-0026]) is one of: 
a dedicated mode configured to direct a dedicated subset of the tasks to a dedicated solution, 
(Huang discloses a dedicated mode [0024] configured to direct at least a dedicated subset of the tasks [0023, 0025] to the dedicated solution, which is either a “DCF” solution or a private solution “implemented in different environments, including but not limited to, AWS Lambda, IBM OpenWisk, Google Cloud Functions, Windows Azure Functions, OpenStack, local Docker environment (e.g., private cloud with support for implementing Containers), local environment (e.g., private cloud) with support for virtual machines, local environment (e.g., private cloud) with support for microservices” [0024])
a serverless mode configured to direct a serverless subset of the tasks to a shared solution, and 
(Huang discloses a serverless “SLC” mode [0013] configured to direct at least a serverless subset of the tasks [0023] to the shared/public solution [0025] – tasks are directed to a server by performing a step to assign the task to workers [0023] and then performing a step to “select one of the available workers 110_1, 110_2, . . . 110_N from any suitable serverless computing environment (private cloud, public cloud, local Docker, etc.)” [0025]) 
a hybrid mode configured to direct a hybrid subset of the tasks to a combination of the dedicated solution and the shared solution; 
(Huang discloses a hybrid mode [0024] configured to direct at least a hybrid subset of the tasks, e.g. “the hybrid SLC/DCF pipeline can improve SLC job performance by leveraging DCF for selected (computationally expensive) SLC tasks” [0033], to a combination of the dedicated solution and the shared solution, e.g. “one or more hybrid clouds (having both public and private clouds)” [0024])
converting at least one of the task parameters to: 
a dedicated parameter for the dedicated mode or the hybrid mode, or 
(Huang teaches converting at least one of the task parameters [0029] to a dedicated “DCF” parameter, e.g. “certain functions/behaviors can be automatically converted and optimized for DCF” [0029],  for the hybrid mode, e.g. “performing automatic DCF conversions for high latency/throughput SLC tasks, hybridized SLC/DCF computing pipelines can be used to optimize performance and reliability of applications” [0026])

However, Huang does not disclose the following:
allocating the tasks by: 
based on a determination that a) the dedicated subset of the tasks or b) one or more of the hybrid subset of the tasks are to be run in a dedicated mode, directing an agent associated with a virtual machine of the dedicated solution to execute the tasks based at least in part on the dedicated parameter 
Nonetheless, this feature would have been made obvious, as evidenced by Johnston.
(Johnston teaches, based on a determination that a) the dedicated subset of the tasks/commands are to be run [0077] in a dedicated/private mode [0042, 0077], e.g. see Private Cloud 130-a running in a dedicated mode [0042; Figure 1, Element 130-a], or b) one or more of the hybrid subset of the tasks [0136], directing an agent associated with a virtual machine of the dedicated solution to execute the dedicated subset of the tasks [0077, 0135-0136], e.g. “the ECO agents in the different host servers (such as Game Services server, Web Service VM server, "Nice Job" VM server, etc.)” [0077], based at least in part on the dedicated parameter [0135-0136], e.g. “a hybrid hosting solution with resources being leveraged from more than one cloud service” [0136])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Huang with the teachings of Johnston. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Johnston to execute the tasks of Huang, while using the task parameters of Johnston.
There are two motivations for applying these teachings: 
	1 – “The descriptor record retrieved is specific for the cloud service and provides detailed specification of the environmental resources and/or services that are required for successful execution of the application in the cloud service environment” [0136 – Johnston]. 
	2 – “The status is used to determine if the required resources and services for the application have been provisioned for successful execution of the application in the cloud service. It should be noted that the environment configuration defined in the descriptor record may result in a hybrid hosting solution with resources being leveraged from more than one cloud service. The deployment mechanism allows the application to control its own environment configuration, including hybrid hosting solutions, and define its own set of workflows, making this a truly multi-cloud hosting management solution” [0137 – Johnston].

However, Huang in view of Johnston does not disclose the following:
converting at least one of the task parameters to: 
(1)	a serverless the serverless mode or the hybrid mode; and 
(2)	based on a determination that a) the serverless subset of the tasks or b) one or more of the hybrid subset of the tasks are to be run in a serverless mode, providing the5 DOCKET NO.: 46850.25410 PATENT Application No.: 15/984,898 Office Action Dated: August 6, 2020serverless 
Lawson.
(1) (Lawson teaches converting at least one of the task parameters to a serverless parameter, with an identifiable tag [0086, 0093, 0095, 0097], e.g. “a historian tag or identifier that indicates the data item's origin or context within the organizational hierarchy (e.g., SoCal:DieCastArea:#1HeadlineMachine:DowntimeTracking:DowntimeMinutes). Data model 1004 can represent industrial controllers, devices, machines, or processes as data structures (e.g., type instances)” [0086], for the serverless mode [0089-0093], e.g. “client device 1010 can then send this configuration data to the cloud platform 1002 to facilitate deployment of the cloud-based data historian system 1020…local historians 1018 can interact with cloud platform 1002 over individual cloud gateways integrated with the respective local historians” [0089]) 
(2) (Lawson teaches based on a determination that a) the serverless subset of the tasks are to be run in a serverless mode [0093], providing the serverless parameter [0086, 0093] to a gateway [0089] associated with the shared solution [0089, 0092-0093] according to the serverless mode which includes “a cloud provider as a platform-as-a-service (PaaS)” [0044]. The serverless parameter is provided as follows: 
“Based on the values of configuration data fields 1316, the industrial device or cloud gateway 1314 can determine which subset of available data is to be provided to cloud platform 1302, an identification of the cloud platform to which the data is to be sent, a frequency of upload, and other such parameters” [0093]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Huang in view of Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the steps of Lawson in accordance with the task request of Huang in view of Johnston. 
Lawson].
Regarding claims 11 and 19, Huang in view of Johnston in view of Lawson disclose the following: 
	further comprising: 
receiving, from [[a]] the graphical user interface on a display, [[a]]the user input including a running mode selection, wherein the running mode selection indicates the running mode for allocating the task.
(Huang teaches receiving, from the graphical user interface on a display, the user input [0022] including a running mode selection [0024-0025], wherein the running mode selection indicates the running mode [0013, 0023-0025] for allocating/assigning the task [0023])
Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Johnston in view of Lawson in view of Banerjee (Pat. No. US/8631458 issued on January 14, 2014; hereinafter Banerjee).
Regarding claims 4 and 12, Huang in view of Johnston in view of Lawson does not disclose the following: 
wherein the engine is further configured to determine costs associated with the tasks based on the dedicated mode, the serverless mode, and the hybrid mode, wherein the running mode is selected based on the costs.  
Nonetheless, this would have been obvious, as evidenced by Banerjee.
(Banerjee teaches that the engine is further configured to determine costs associated with the tasks/workloads [Column 7, Lines 19-23; Column 8, Lines 2-14] based on the dedicated mode provided by a “private cloud” or “public cloud” [Column 5, Lines 54-59], the serverless mode provided by a 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Huang in view of Johnston in view of Lawson with the teachings of Banerjee. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Banerjee to determine a cost for the tasks of Huang in view of Johnston in view of Lawson.  
The motivation would have been to minimize the “compliance costs of reallocating a workload from one virtual infrastructure elements to other virtual infrastructure elements” [Column 3, Lines 22-25 – Banerjee].
Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Huang in view of Johnston in view of Lawson in view of Jonsson et al. (Pat. No. US10454795 filed on March 22, 2017; hereinafter Jonsson).
Regarding claims 7 and 15, Huang in view of Johnston in view of Lawson does not disclose the following: 
wherein the engine is further configured to aggregate status information associated with the tasks from the dedicated solution and the shared solution.  
Nonetheless, this feature would have been made obvious, as evidenced by Jonsson.
(Jonsson teaches that the engine is further configured to aggregate status information, e.g. “intermediate metric aggregation service receives the metrics reports and batch processes the metrics reports into an aggregated metric record, and/or may transmit the aggregated metric record to a metrics reporting service”,  associated with the tasks [Column 8, Lines 4-14] from the dedicated solution, 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Huang in view of Johnston in view of Lawson with the teachings of Jonsson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the aggregation technique of Jonsson for tasks from the dedicated solution and the shared solution of Huang in view of Johnston in view of Lawson.
The motivation would have been to provide aggregated metric report [Column 8, Lines 15-18 – Jonsson].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed December 7, 2020, have been respectfully considered, with regards to claims 1-2 and 4-20. However, they are moot in view of a new grounds of rejection, set forth my examiner with prior art of Huang et al. (Pub. No. US2019/0303018 filed on April 2, 2018; hereinafter Huang).
The rejections are maintained and claims are unpatentable over 35 U.S.C. 103, due to prior art of record. 
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                       
January 27, 2021